UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                             No. 01-40069
                           Summary Calendar



                         MARILYN KAY JOHNSON,

                                                     Plaintiff-Appellant,


                                   VERSUS


                 UNIVERSITY OF TEXAS MEDICAL BRANCH,
                     AT GALVESTON - MANAGED CARE,

                                                     Defendant-Appellee.




            Appeal from the United States District Court
                 For the Southern District of Texas
                             (G-99-CV-588)
                             July 25, 2001
Before DAVIS, JONES, and DeMOSS, Circuit Judges

PER CURIAM:*

      The   plaintiff,   Marilyn    Kay   Johnson,   was   employed   as   a

laboratory technician at a prison hospital facility operated by the

University of Texas Medical Branch at Galveston (“UTMB”).             UTMB

installed a palm scanning device by which employees would check in



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
and out of the laboratory in order to discourage a practice of

employees signing in and out for each other which was becoming

widespread. Johnson declined to use the palm reader because of her

religious beliefs that the device was capable of scanning and

sensing the “mark of the beast” as described in the Book of

Revelations   of    the    Christian    Bible.         Johnson      was    allowed    to

continue signing in and out by signature while an investigation was

being conducted to determine whether there was any manner in which

her objections could be accommodated. Before any final decision or

resolution was reached, Johnson “retired” from the employment and

received a retirement party on her last day. Several months later,

Johnson   initiated       claims   under     Title     VII   that    she     had    been

discriminated      against    because       of   her    religious         beliefs    and

ultimately brought suit against UTMB in the federal district court

in Galveston.      UTMB answered and shortly thereafter filed a motion

for summary judgment which was referred to the magistrate judge for

report and recommendation.         The magistrate judge filed his report

and recommendation that the motion for summary judgment should be

granted and suit dismissed.             Johnson filed objections and the

report and recommendation was reviewed de novo by the district

judge.    The district judge adopted the report and the suit was

dismissed.    Johnson timely appealed.

     We have carefully reviewed the briefs, the record excerpts,

the reply brief and relevant portions of the record itself.                          For

the reasons stated by the magistrate judge in his report and

                                        2
recommendation filed October 27, 2000, the district judge was

correct in entering an order of dismissal.

               AFFIRMED.




                                3